Citation Nr: 1713858	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to May 19, 2015, for the grant of service connection for radiculopathy of the right lower extremity.

2.  Entitlement to an effective date prior to May 19, 2015, for the grant of service connection for radiculopathy of the left lower extremity.

3.  Entitlement to a rating in excess of 40 percent for a service-connected low back disability.

4.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, and to include as secondary to a service-connected low back disability.

5.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected low back disability.

6.  Entitlement to service connection for bilateral pes planus.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009, September 2012, August 2013, May 2015, and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  While there were multiple appeals perfected, all the appeals have been merged into the above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its August 2016 Remand, the Board noted that the Veteran requested a videoconference hearing for all issues on appeal.  While hearings were scheduled in 2015 and 2016, the Veteran did not attend these prior scheduled hearings because he was hospitalized numerous times for psychiatric and substance abuse treatment, and his mail, including his hearing notifications, had frequently been returned due to periods of homelessness.  As such, in light of the Veteran's most recent perfected appeal and hearing request, the August 2016 Remand directed that the Veteran be scheduled for a Board videoconference hearing for all issues on appeal, and that VA work with the Veteran's attorney to ensure that he received proper notification of the hearing date.  

Pursuant to the Board's Remand instructions, the Veteran was scheduled for a Board videoconference hearing at the RO in Boston, Massachusetts, in February 2017.  A copy of the Board's August 2016 Remand was sent to the Veteran at an address in Worcester, Massachusetts; however, this correspondence was returned to VA marked "return to sender, unable to forward."  In January 2017 and February 2017, correspondences were sent to the Veteran at the Northampton VA Medical Center in Leeds, Massachusetts, notifying him of his scheduled Board videoconference hearing at the RO; however, these correspondences were also returned to VA marked "return to sender, not deliverable as addressed, unable to forward."  As such, although the Veteran did not report to his scheduled February 2017 Board videoconference hearing, it appears that he never received notice of such hearing.  

A review of the Veteran's file indicates that his current mailing address is in East Hartford, Connecticut.  The accuracy of this new Connecticut address is supported by a recent VA treatment record dated on March 29, 2017, indicating that the Veteran was admitted to the West Haven Campus of the VA Connecticut Healthcare System in West Haven, Connecticut, for observation due to alcohol use disorder.  Although the Veteran also has a telephone number and an e-mail address of record, there is no indication that VA attempted to notify the Veteran of his scheduled Board videoconference hearing via telephone or e-mail.

The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Incumbent in this is the Veteran's obligation to keep VA apprised of his current address.  Nevertheless, given that the Veteran did not receive notice of his scheduled hearing due to a change in address, given that there is a new mailing address of record, and sympathetic to the transient nature of the Veteran's living situation due to homelessness, the Board will again remand for the scheduling of a Board videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at an appropriate RO, notifying the Veteran as well as the Veteran's attorney of the hearing date in order to take into account any additional changes in address.  Please document all attempts to contact the Veteran and his attorney (via regular mail, e-mail, or telephone) in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


